DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Amended claim 1-18 and new claim 19 and 20 are under examination.
Claim 1-20 are rejected. 
Withdrawn 
The 112, second paragraph over claim 1-18 have been withdrawn in light of Applicants’ amendments submitted on 10/20/2020. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 19, phrase “…optionally, 0.5-5% by weight of at least one alkali metal, and
optionally, 0.5-10% by weight of at least one medium chain fatty acid of chain length C7-C12…” is confusing, because the claim recites the transitional language of “consisting”, wherein the claim is 
In claim 20 recites a method depended upon claim 19, which is a product claim is confusing and indefinite. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rehnstorm (WO 2012/161633) and in view of Bruggeman et al. (US 2016/0213029 A1, PCT IB2014/065171 filed on 10/09/2014).
Regarding claim 1, 2, 3 and 19, Rehnstorm discloses an animal feed additive comprising 30-80% weight of propionic acid, 20-70% by weight of glyceryl propionates and balance to 100% weight being water (‘633, pg. 1, last paragraph), wherein the ranges overlaps the cited range.  Additionally, Rehnstorm discloses the feed additive is supplemented by addition of other feed additives, 
However, Bruggeman et al. (Bruggeman) discloses an animal feed with feed additives (‘029, Abstract), wherein the feed additive is supplemented with a composition comprising caproic acid, also known as hexanoic acid (‘029, [0018], [0033]) in amount of 20% by weight of the composition (‘029, [0056]), which is in range with the cited range as cited in claim 1, 2 and 3. With respect to claim 8, Bruggeman teaches the composition comprising medium-chain fatty acids, including caprylic acid (C8), capric acid (C10) and lauric acid (C12) (‘029, [0061]).  
Bruggeman teaches the composition comprising the caproic acid (hexanoic acid, C6), caprylic acid (C8), capric acid (C10) and lauric acid (C12) (‘029, [0061]) to suppress, inhibits pathogenic microorganisms to reduce a risk of infections (‘029, [0044]-[0049]).  Rehnstorm and Bruggeman are of the same field of endeavor of animal feed supplemented with feed additives to suppress microbial, bacteria, fungi and yeast (‘029, [0044]; ‘633, pg. 1, 2nd paragraph). It would have been obvious to one of ordinary skill in the art to include Bruggeman’s composition comprising caproic acid, also known as hexanoic acid (‘029, [0018], [0033]), caprylic acid (C8), capric acid (C10) and lauric acid (C12) as motivated by Rehnstorm’s teaching to supplemented by addition of other feed additives, preservatives, (‘633, pg. 2, 2nd full paragraph). 
Regarding claim 4, modified Rehnstorm discloses the feed additive comprising glycerol in an amount of 0.5% by weight (‘633, pg.3, Example 1) which is in range with the cited range.
Regarding claim 5
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 6, modified Rehnstorm discloses the feed additive comprising alkali metal in an amount of 1-5% by weight (‘633, pg. 1, last paragraph), which is in range with the cited ranges. 
Regarding claim 7, modified Rehnstorm discloses the alkali metal is potassium or sodium formate (‘633, pg. 1, last paragraph). 
Regarding claim 9-15, and 20, modified Rehnstorm teaches adding the feed additives to grain, barley (processed grains, unprocessed feed) (‘633, pg. 3, Example 4).  It is noted the recitation in the permeable in claim 9-13, has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Regarding claim 16, 17 and 18, Bruggeman teaches the composition comprising the feed additive in the animal feed in an amount of between 0.01 to 0.5% by weight (‘029, [0058]), which overlaps the cited range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).



Response to Arguments
Applicants’ arguments filed 10/20/2020 have been fully considered but they are not persuasive. 
Applicants asserts “…Rehnstrom, the primary reference relied upon in the rejection, does not suggest using hexanoic acid. Therefore, the rejection points to Bruggeman…
Based on the explicit teachings of Bruggeman, one of ordinary skill in the art would pursue a combination of all four medium chain fatty acids of Bruggeman (according to the disclosed ratios of Bruggeman) to improve the antimicrobial activity of composition. This is apparent because Bruggeman clearly teaches that improving anti-microbial requires the use of four different medium chain fatty acids in specific ratios. Proceeding differently undermines the purpose of Bruggeman, and renders it unsatisfactory for its intended purpose…”. 

Applicants’ remarks have been considered but not persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
First, Rehnstorm does not limited one supplement; or teach away from the feed additive being supplemented by addition of multiple additives or preservatives; rather Rehnstorm discloses the feed additive is supplemented by addition of other feed additives, preservatives, nutrients and pharmaceutical preparation, such as compatible antibiotics and vitamins (‘633, pg. 2, 2nd full paragraph). Second, the above rejection does not suggest to choose only caproic acid. Rehnstorm does not explicitly disclose the other preservatives is hexanoic acid. However, Bruggeman et al. (Bruggeman) discloses an animal feed with feed additives (‘029, Abstract), wherein the feed additive is supplemented with a composition comprising caproic acid, also known as hexanoic acid (‘029, [0018], [0033]). Bruggeman teaches the composition comprising medium-chain fatty acids, including caprylic acid (C8), capric acid (C10) and lauric acid (C12) (‘029, [0061]).  
Bruggeman teaches the composition comprising the caproic acid (hexanoic acid, C6), caprylic acid (C8), capric acid (C10) and lauric acid (C12) (‘029, [0061]) to suppress, inhibits pathogenic microorganisms to reduce a risk of infections (‘029, [0044]-[0049]).  Rehnstorm and Bruggeman are of the same field of endeavor of animal feed supplemented with feed additives to suppress microbial, bacteria, fungi and yeast (‘029, [0044]; ‘633, pg. 1, 2nd paragraph). It would have been obvious to one of ordinary skill in the art to include Bruggeman’s composition comprising caproic acid, also known as hexanoic acid (‘029, [0018], [0033]), caprylic acid (C8), capric acid (C10) and lauric acid (C12) as motivated by Rehnstorm’s teaching to supplemented by addition of other feed additives, preservatives, (‘633, pg. 2, 2nd full paragraph). 
In response to unexpected results as discussed under remarks, pages 7-9, is not considered commensurate in scope with the claimed invention. The instant claim recites boarder ranges than the specific amounts of components acid on Table 1, Fig. 2 and Fig. 3 are not considered commensurate in scope with the claimed invention. Attention is drawn to MPEP 716.02(d), 
“…Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).... See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.)…”. 
Second modified Rehnstorm as discussed in the above rejection teaches the components with overlapping amounts to the cited ranges; hence where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093.  The examiner can normally be reached on M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/HONG T YOO/Primary Examiner, Art Unit 1792